Citation Nr: 1433149	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-38 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and an anxiety disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot condition (claimed as flat feet).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1966 to December 1968, and in the Coast Guard from September 1977 to September 1983, with additional duty in the Coast Guard Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in June 2012.

The Board is granting the claim of service connection for an acquired psychiatric disorder, and reopening the claim of service connection for a foot disorder.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An acquired psychiatric disorder is etiologically related to service.

2. The Veteran was informed within one year of a June 1993 denial of reopening of a claim of service connection for bilateral pes planus but did not appeal. 

3. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for a bilateral foot disorder.



CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2. The June 1993 rating decision denying the claim for service connection for a bilateral foot disorder is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. New and material evidence since the June 1993 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board is reopening and remanding the claim of service connection for a bilateral foot disorder on the basis of new and material evidence.  The RO initially styled this case as an initial service connection case, it did not provide the Veteran notice insofar as the specific reasons for the prior October 1993 denial of this claim, Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, because the Board is reopening the claim, the Veteran was not prejudiced by this error, nor is corrective notice required.  

As the Board is granting the claim of service connection for an acquired psychiatric disorder, no VCAA notice discussion is required for this issue. 

Acquired Psychiatric Disorder

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has been diagnosed with several psychiatric disorders, including PTSD, a major depressive disorder and an anxiety disorder, which meets the first prong of service connection. His service treatment records from his naval service reveal extensive treatment for acute anxiety and depression.  Additionally, in an annual physical in May 1971, the Veteran reported having, either then or in the past, "depression or excessive worry."  

In addition to this treatment, the Veteran reported that he had several traumatic events during his Coast Guard service, all of which involved search and rescue functions.  Although his service personnel records indicate that his duties were in food service, his service personnel records also indicate he served as an assistant watch captain during his service in California, Massachusetts, and Florida - secondary duties not unexpected for a Coast Guardsman posted on a vessel with small to medium crew.  The Board finds that the Veteran's claimed trauma is consistent with the places, types, and circumstances of the Veteran's service at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  This, together with the Veteran's in-service psychiatric treatment, satisfies the second prong of service connection for PTSD, and in all events otherwise indicates mental trauma.

The Veteran was not afforded a VA examination to determine the nature and etiology of his psychiatric disorder.  However, Dr. Tina C. Ferrer, D.O., - the Veteran's psychiatrist within the VA medical system - supplied a medical nexus statement in May 2012.  Dr. Ferrer, who had treated the Veteran for three years prior to authoring her statement, opined that "psychiatric and medical conditions have impaired [the Veteran's] ability to function effectively in work settings."  Dr. Ferrer further noted that she had diagnosed the Veteran with PTSD and MDD.  She recounted his extensive symptoms, tracing these, in part, to his "military related traumas (especially involving body retrieval of drowning victims)."  The Board finds Dr. Ferrer's opinion satisfies the third prong of a successful claim of service connection and the appeal will be granted. 



Reopening of the Claim on the Basis of New and Material Evidence

The claim for service connection for a bilateral foot disorder was previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. 
§ 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in June 1993, and VA must determine whether new and material evidence has been submitted since that time to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The June 1993 rating decision denied the claim because no evidence had been provided to contradict the September 1990 Board decision which found that the Veteran's foot disorder "is due to essentially a varus thrust of the foot with his gait"... that he "most likely had his whole life."  At the time of the denial, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and a May 1983 VA compensation examination report.
 
Subsequent to the June 1993 rating decision, the Veteran submitted copious VA treatment records.  Among the records is a September 1993 record in which the physician opined that he was "unable to tell if this [foot] condition originated in service, but [there is] no doubt [it] was aggravated over a period of years without proper treatment."  In light of this evidence, the Board finds new and material evidence has been submitted since the June 1993 denial of this claim. The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim. 38 U.S.C.A. § 5108. To this extent only, this appeal is granted subject to the further development of this claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

The petition to reopen the claim of entitlement to service connection for service connection for a bilateral foot condition, is granted.  To this extent, the appeal is allowed.


REMAND

The Board is reopening the claim of entitlement to service connection for a bilateral foot condition because the Veteran has submitted new and material evidence.  The Board is remanding for a VA examination to determine the nature of the Veteran's foot disorder.  

In cases of a congenital disorder, the law distinguishes between a congenital "defect" and "disease."  It is unclear whether the Veteran's congenital foot disorder is a disease or defect AND THE BOARD IS PROHIBITED BY LAW FROM DECIDING THIS ASPECT WITHOUT A MEDICAL OPINION. 

A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."  Service connection may be granted for congenital diseases, and the presumption of soundness applies to congenital diseases that are not noted at entry.  However, the presumption of soundness does not apply to congenital defects.  Under limited circumstances, service connection is still permissible for a congenital defect where there has been aggravation (a permanent worsening) of the pre-existing condition by superimposed disease or injury.

Therefore, a VA opinion is required.  The examiner should specify if the Veteran's foot disorder is a disease capable of improving or deteriorating, or if it is a defect that is static in nature. 

If it is determined to be a disease, then the questions of whether the bilateral foot disorder clearly and unmistakably preexisted service, was incurred in service, or was aggravated by service must be also addressed.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

If it is determined to be a defect, the examiner must specify whether the condition was aggravated by a superimposed disease or injury.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all VA treatment records from the Tomah VAMC, dated since January 2012.  Upload these records in a single electronic file in Virtual VA.

2. Schedule the Veteran for a VA foot examination. 
The Veteran is advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require deciding this claim based on the existing evidence. 38 C.F.R. § 3.655 (2013).

The examination should include all necessary diagnostic testing.  The claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.

The examiner is advised that a VA orthopedist opined in October 1989 that Veteran's bilateral foot disorder was congenital - see description above.  

Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner should opine whether the Veteran's military service aggravated the bilateral foot disorder.

Specifically, the examiner must answer the following questions:

(a) Is the Veteran's bilateral foot disorder a congenital DEFECT (i.e., static in nature) OR a congenital DISEASE (i.e., capable of worsening and improvement)?

(b) If the bilateral foot disorder is a congenital DEFECT, was it aggravated during service by a superimposed injury or disease?

(c) If the bilateral foot disorder is a congenital DISEASE, is it clear and unmistakable (i.e., undebateable) that the condition existed prior to service?

(d) If the bilateral foot disorder clearly and unmistakably existed prior to service, is it clear and unmistakable (i.e., undebateable) that the condition was not aggravated by service?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.
 
3. Then readjudicate the claim for service connection for a bilateral foot disorder on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


